Citation Nr: 1809808	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-39 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to contaminated water at Camp Lejeune. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran served more than 30 days at Camp Lejeune during the presumptive period and was exposed to contaminated water there; and, the Veteran's current bladder cancer is presumed to be related to such in-service exposure.  


CONCLUSION OF LAW

The criteria for service connection for bladder cancer are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the claim, any error as to the duties to notify and assist is harmless error with regard to the claim, and discussion as to the same is not necessary.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1131.

The Veteran contends that he has bladder cancer that is related to exposure to contaminated water in service at Camp Lejeune.  The Veteran's claim was last reviewed and adjudicated in a July 2016 statement of the case.  Since that time, the provisions under 38 C.F.R. §§ 3.307 and 3.309 were amended.  These regulations now provide that in claims for service connection that were pending before VA on or after March 14, 2017 (as is the case here), service connection will be presumed for bladder cancer for Veterans who served at Camp Lejeune, North Carolina for no less than 30 days during the presumptive period (August 1, 1953, to December 31, 1987) and who later developed bladder cancer. 

There is medical evidence of a diagnosis of bladder cancer associated with the record.  As noted by the Veteran's representative in the January 2018 Appellant's Brief, the Veteran served over 30 days at Camp Lejeune, North Carolina, as reflected in his service personnel records.  Further, VA has conceded exposure to contaminated water, as reflected in the July 2016 statement of the case.  For these reasons, the Veteran is entitled to the presumption of service connection for bladder cancer.  38 C.F.R. §§ 3.307, 3.309 (2017).

To rebut this presumption of service connection, there must be affirmative evidence to show that the Veteran's bladder cancer was not related to such exposure.  38 C.F.R. § 3.307(d). The Board acknowledges that there is a November 2015 VA medical opinion of record in which the examiner opined that it is less likely than not that the Veteran's bladder cancer is related to service.  The examiner noted that the Veteran has multiple risk factors for bladder cancer, to include 36 years of tobacco use, and the examiner stated that his bladder cancer is "more likely to be related" to his smoking than exposure to contaminated water.  The Board finds that this November 2015 VA medical opinion does not rise to the level of "affirmative evidence" to show that the bladder cancer is not related to exposure to contaminated water.  Therefore, the presumption of service connection is not rebutted.  For these reasons, service connection for bladder cancer is warranted. 


ORDER

Entitlement to service connection for bladder cancer is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


